As filed with the Securities and Exchange Commission on January 20, 2012 . File No. 000-54565 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 (Amendment No. 1) GENERAL FORM FOR REGISTRATION OF SECURITIES Pursuant to Section12(b) or 12(g) of the Securities Exchange Act of 1934 STEEL PARTNERS HOLDINGS L.P. (Exact name of registrant as specified in its charter) Delaware 13-3727655 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 590 Madison Avenue, 32nd Floor, New York, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number: (212) 520-2300 Copies to: Steve Wolosky, Esq. Olshan Grundman Frome Rosenzweig & Wolosky LLP Park Avenue Tower 65 East 55th Street New York, New York 10022 (212) 451-2300 Securities to be registered pursuant to Section12(b) of the Act: Title of each class to be so registered Name of each exchange on which each class is to be registered Not applicable. Securities to be registered pursuant to Section12(g) of the Act: Common Units, no par value Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filero Accelerated Filero Non-Accelerated Filerý (Do not check if a smaller reporting company) Smaller Reporting Companyo Table of Contents Page Item 1. Business 2 Item 1A. Risk Factors 14 Item 2. Financial Information 28 Item 3. Properties 74 Item 4. Security Ownership of Certain Beneficial Owners and Management 75 Item 5. Directors and Executive Officers 76 Item 6. Executive Compensation 79 Item 7. Certain Relationships and Related Transactions, and Director Independence 84 Item 8. Legal Proceedings 89 Item 9. Market Price of and Dividends on the Registrant’s Common Equity and Related Stockholder Matters 92 Item 10. Recent Sales of Unregistered Securities 93 Item 11. Description of Registrant’s Securities to be Registered 94 Item 12. Indemnification of Directors and Officers 107 Item 13. Financial Statements and Supplementary Data 108 Item 14. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 108 Item 15. Financial Statements and Exhibits 109 i You should rely only on the information contained in this document or to which we have referred you.We have not authorized anyone to provide you with information that is different.You should assume that the information contained in this document is accurate as of the date of this Form 10 only. As used in this Form 10, unless the context otherwise requires the terms “we,” “us,” “our,” “SPH” and the “Company” refer to Steel Partners Holdings L.P., a Delaware limited partnership. FORWARD-LOOKING STATEMENTS Except for statements of historical fact, certain information described in this document contains “forward-looking statements” that involve substantial risks and uncertainties.You can identify these statements by forward-looking words such as “anticipate,” “believe,” “could,” “estimate,” “expect,” “intend,” “may,” “should,” “will,” “would” or similar words.The statements that contain these or similar words should be read carefully because these statements discuss our future expectations, contain projections of our future results of operations or of our financial position, or state other “forward-looking” information.SPH believes that it is important to communicate our future expectations to our investors.However, there may be events in the future that we are not able to accurately predict or control.Further, we urge you to be cautious of the forward-looking statements which are contained in this Form 10 because they involve risks, uncertainties and other factors affecting our operations, market growth, service, products and licenses.The factors listed below in the section captioned “Risk Factors” within Item 1A as well as other cautionary language in this Form 10, describe such risks, uncertainties and events that may cause our actual results and achievements, whether expressed or implied, to differ materially from the expectations we describe in our forward-looking statements.The occurrence of any of the events described as risk factors could have a material adverse effect on our business, results of operations and financial position. Item 1. Business All monetary amounts used in this discussion are in thousands unless otherwise indicated. Who We Are Steel Partners Holdings L.P. is a global diversified holding company that engages in multiple businesses through consolidated subsidiaries, associated companies and other interests.We own and operate businesses and have significant interests in leading companies in various industries, including diversified industrial products, energy, defense, banking, insurance, food products and services, oilfield services, sports, training, education, and the entertainment and lifestyle industries. Each of our companies has its own management team with significant experience and proven success in their industries.Our subsidiary, SPH Services, Inc., through its subsidiary, SP Corporate Services LLC (“SP Corporate”), provides certain executive and corporate management services to us and some of our companies.We seek to work with our companies to increase corporate value over the long term for our unitholders and all stakeholders by implementing our unique strategy discussed in more detail below. As of September 30, 2011, our total equity attributable to our common unitholders is $396,427.Our capital structure enables us to manage our businesses with a long-term time horizon. Our Strategy We continuously evaluate the retention and disposition of existing operations and investigate possible acquisitions of new businesses, often focusing on businesses that are selling substantially below intrinsic value.We consider possible synergies and economies of scale in operating and/or making determinations to acquire or dispose of companies.We seek additional means to reduce costs and to encourage integration of operations and the building of business relationships among our companies consistent with our desire that our unitholders benefit from the diversified holding company structure. 2 We strive to enhance the business operations of our companies and increase long-term corporate value for unitholders and stakeholders through balance sheet improvements, strategic allocation of capital and operational and growth initiatives.Our operational initiatives include creating efficiencies through consolidated purchasing and materials sourcing provided by the Steel Partners Purchasing Council, which arranges shared purchasing programs and is reducing costs for, and providing other benefits to, a number of our companies.We are reducing our companies’ operational costs through the implementation of Steel Partners Operational Excellence Programs, which include the deployment of Lean Manufacturing, Design for Six Sigma, Six Sigma and Strategy Deployment to reduce and eliminate waste.We are focused on reducing corporate overhead of our companies by centralizing certain administrative and corporate services through Steel Partners Corporate Services that provides management, consulting and advisory services. Generally, we seek to actively acquire and maintain control over our companies through our ability to influence their policies.Depending on the size of our ownership interests in any given company, this may be achieved by obtaining board representation and overseeing and providing assistance to the existing management team.We generally view our companies as long-term holdings and we expect to realize value by operating them with a view towards fostering growth and maximizing their value rather than through the sale of ownership interests.The securities of some of the companies in which we have interests are traded on national securities exchanges, while others are privately held or not actively traded. Our Business Segments We categorize our companies as follows: Diversified Industrial Financial Services Corporate Handy & Harman Ltd. (1) WebBank (1) SPH Services, Inc. (1) BNS Holding, Inc. (1) Steel Excel Inc. (2) DGT Holdings Corp. (1) CoSine Communications, Inc. (2 API Group PLC (2) Barbican Group Holdings Limited (3) JPS Industries, Inc. (2) Fox & Hound Restaurant Group (3) SL Industries, Inc. (2) GenCorp Inc. (3) Consolidated subsidiary Associated company Other core company Our Businesses Handy & Harman Ltd. Our Ownership Interest We have an ownership interest of approximately 55.5% as of December 9, 2011 in Handy & Harman Ltd. (NASDAQ (CM): HNH), formerly known as WHX Corporation prior to January 3, 2011, a Delaware corporation (“HNH”).On May 7, 2010, our ownership interest in HNH exceeded 50%.As a result, HNH became a controlled subsidiary of SPH and is consolidated from that date.We hold as of October 14, 2011 $20,309 principal amount of 10% subordinated secured notes issued by a subsidiary of HNH that mature on October 15, 2017 (the “Subordinated Notes”), which are eliminated in consolidation, and warrants (the “Warrants”) to purchase 406,324 shares of HNH common stock.The Subordinated Notes bear interest at a rate of 10% per annum, 6% of which is payable in cash and 4% of which is payable in-kind.The Warrants have an exercise price of $11.00 per share and are exercisable beginning October 14, 2013. Four of our representatives serve on HNH’s eight-member board of directors, one of whom serves as Chairman.Our representatives also serve as the Chief Executive Officer, Chief Financial Officer and Vice President of HNH. 3 Description of Business HNH is a diversified manufacturer of engineered niche industrial products with leading market positions in several of the markets that it serves.HNH focuses on high margin products and innovative technology and serves customers across a wide range of end markets.HNH’s diverse product offerings are marketed in the United States and internationally.For the nine months ended September 30, 2011 and the year ended December 31, 2010, HNH generated net sales of $518.8 million and $568.2 million, respectively. HNH uses a set of tools and processes called the HNH Business System to drive operational and sales efficiencies across each of its business segments.The HNH Business System is designed to drive strategy deployment and sales and marketing based on lean principles.HNH pursues a number of ongoing strategic initiatives intended to improve its performance, including objectives relating to manufacturing improvement, idea generation, product development, and global sourcing of materials and services.HNH utilizes lean tools and philosophies in operations and commercialization activities to improve business processes and reduce and eliminate waste coupled with the tools targeted at variation reduction. HNH Business Segments HNH manages a group of businesses on a decentralized basis with operations principally in North America.HNH’s strategic business units encompass the following segments: Precious Metal, Tubing, Engineered Materials, Arlon Electronic Materials and Kasco Blades and Route Repair Services. Precious Metal.HNH’s Precious Metal segment primarily fabricates precious metals and their alloys into brazing alloys.Brazing alloys are used to join similar and dissimilar metals as well as specialty metals and some ceramics with strong, hermetic joints.HNH offers these metal joining products in a wide variety of alloys including gold, silver, palladium, copper, nickel, aluminum and tin.These brazing alloys are fabricated into a variety of engineered forms and are used in many industries including electrical, appliance, transportation, construction and general industrial, where dissimilar material and metal-joining applications are required.Operating income from precious metal products is principally derived from the “value added” of processing and fabricating and not from the purchase and resale of precious metal.HNH’s Precious Metal segment has limited exposure to the prices of precious metals due to its hedging and pricing model.HNH’s products are marketed and sold through its Lucas-Milhaupt business unit, which HNH believes is the North American market leader in the markets it serves. Tubing.HNH’s Tubing segment manufactures a wide variety of steel tubing products.The Stainless Steel Seamless Tubing Group manufactures small-diameter precision-drawn seamless tubing both in straight lengths and coils.The Stainless Steel Tubing Group’s capabilities in long continuous drawing of seamless stainless steel coils allow this Group to serve the petrochemical infrastructure and shipbuilding markets.The Stainless Steel Tubing Group also manufactures products for use in the medical, semiconductor fabrication, aerospace and defense industries.The Specialty Tubing Group manufactures welded carbon steel tubing in coiled and straight lengths with a primary focus on products for the consumer and commercial refrigeration, automotive, and heating, ventilation and cooling (HVAC), structural, and oil and gas industries.In addition to producing bulk tubing, the Specialty Tubing Group also produces value added products and assemblies for these industries. Engineered Materials.HNH’s Engineered Materials segment manufactures and supplies products primarily to the commercial construction and building industries.HNH manufactures: · fasteners and fastening systems for the U.S. commercial low slope roofing industry which are sold to private label roofing system manufacturers, building and roofing material wholesalers and roofing contractors; · a line of engineered specialty fasteners for the building products industry for fastening applications in the remodeling and construction of homes, decking and landscaping; 4 · plastic and steel fittings and connectors for natural gas, propane and water distribution service lines along with exothermic welding products for electrical grounding, cathodic protection and lightning protection; and · electro-galvanized and painted cold rolled sheet steel products primarily for the construction, entry door, container and appliance industries. HNH’s products are primarily marketed and sold through its OMG business unit, the market leader in fasteners and accessories for North American commercial low-slope roofing applications.A significant portion of HNH’s net sales for the segment are for the commercial construction repair and replacement market. Arlon Electronic Materials.HNH’s Arlon Electronic Materials (“Arlon”) segment provides high performance materials for the printed circuit board (“PCB”) industry and silicone rubber-based insulation materials used in a broad range of industrial, military/aerospace, consumer and commercial markets.HNH supplies high technology circuit substrate laminate materials to the PCB industry.Its products are marketed principally to Original Equipment Manufacturers (“OEMs”), distributors and PCB manufacturers globally.HNH also manufactures a line of market leading silicone rubber materials used in a broad range of military, consumer, industrial and commercial products. Kasco Blades and Route Repair Services.Kasco Blades and Route Repair Services (“Kasco”) provides meat-room blade products, repair services, and resale products for the meat and deli departments of supermarkets, restaurants, meat and fish processing plants and for distributors of electrical saws and cutting equipment principally in North America and Europe.Kasco also provides wood cutting blade products for the pallet manufacturing, pallet recycler and portable saw mill industries in North America. Foreign Revenue The following table presents HNH revenue for the periods indicated; however, HNH revenue is only included in SPH’s consolidation since May7, 2010: Revenue Nine Months Ended Year Ended December 31, September 30, 2011 U.S. $ $ $ Foreign (a) 56,775 $
